This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-0771

                                 In re the Marriage of:

                            James Walter Shaw, petitioner,
                                   Respondent,

                                          vs.

                                  Barbara Ann Shaw,
                                      Appellant.

                                Filed April 11, 2016
                              Reversed and remanded
                                 Rodenberg, Judge

                             Anoka County District Court
                               File No. 02-FA-13-193

James Walter Shaw, White Bear Lake, Minnesota (pro se respondent)

Tifanne E.E. Wolter, Mundahl Law, PLLC, Maple Grove, Minnesota (for appellant)

      Considered and decided by Rodenberg, Presiding Judge; Larkin, Judge; and

Hooten, Judge.

                       UNPUBLISHED OPINION

RODENBERG, Judge

      On appeal from an amended judgment and decree of dissolution, appellant-wife

argues that the district court erred by: (1) awarding the parties joint legal and joint

physical custody of the two minor children; (2) ordering a parenting-time schedule that

separates the minor children; (3) improperly calculating husband’s child-support
obligation; (4) modifying husband’s medical-support obligation to reflect his new

insurance premiums in the absence of a motion for modification; (5) improperly

calculating the amount and duration of wife’s spousal-maintenance award; (6) denying

wife’s claim of a nonmarital interest in the marital homestead; (7) improperly valuing and

allocating the parties’ marital assets; (8) forgiving husband’s spousal-maintenance and

child-support arrears sua sponte; (9) characterizing assets that wife used for living

expenses as spousal-maintenance payments; and (10) denying wife’s request for need-

based attorney’s fees. Because the district court’s findings concerning child custody,

parenting time, spousal maintenance, property division, and attorney fees are not

supported by the record, and because the resolution of other issues is contingent on those

erroneous determinations, we reverse the amended judgment and decree of dissolution,

except insofar as it dissolves the marriage, and remand for further proceedings.

                                      DECISION

       Appellant raises a number of issues on appeal, many of which are interrelated.

Reversal on some issues affects other parts of the amended judgment and decree.

Consequently, we only address those issues necessary to our decision.

I.     Custody

       A district court’s primary objective in custody matters is determining the best

interests of the child. Minn. Stat. § 518.17, subd. 1 (2014).1 A district court must


1
  Minn. Stat. § 518.17 (2014) was substantially amended by 2015 Minn. Laws ch. 30,
art. 1, §§ 3-5. The district court decided this case under the earlier version of the statute.
Because the language of the statute does not contain clear evidence of retroactive intent,
the amendments are not relevant to this appeal. See Minn. Stat. § 645.21 (2014) (“No
law shall be construed to be retroactive unless clearly and manifestly so intended by the

                                              2
consider “all relevant factors,” including 13 statutory factors relevant to a child’s best

interests. Id. “Appellate review of custody determinations is limited to whether the

[district] court abused its discretion by making findings unsupported by the evidence or

by improperly applying the law.” Pikula v. Pikula, 374 N.W.2d 705, 710 (Minn. 1985).

We apply a clear-error standard of review to a district court’s findings of fact related to

custody. Vangness v. Vangness, 607 N.W.2d 468, 472 (Minn. App. 2000). We defer to a

district court’s credibility determinations.       Sefkow v. Sefkow, 427 N.W.2d 203, 210

(Minn. 1988).

       Wife argues that the district court erred by weighing one of the best-interest

factors to the exclusion of the six factors that the district court found to favor wife and six

factors that were neutral. She argues that the district court’s award of joint legal and joint

physical custody is therefore erroneous. Wife also argues that the district court erred in

rejecting the custody evaluator’s (CE’s) recommendations without making specific

findings.

       A. Ability of Each Party to Support the Children’s Relationship with the Other

       The district court concluded that one best-interest factor, the disposition of each

parent to support the children’s relationship with the other parent, strongly favored

husband. It supported this conclusion with a finding that “[t]he [CE] found that [wife]

engages in significant gate-keeping activities with respect to access to the children that

can severely rupture the parent-child bond between [husband] and the minor children.”


legislature.”); K.E. v. Hoffman, 452 N.W.2d 509, 512 (Minn. App. 1990) (holding that
statute applicable to “all cases pending” had retroactive effect and applied to case on
appeal, as a “pending” action), review denied (Minn. May 7, 1990).

                                               3
This finding is clearly erroneous. The CE’s December 2013 report recommended a “very

detailed and structured parenting plan” because wife “tends to want to be a ‘Gatekeeper’

for the children and direct all their activities and treat [husband] like he is incompetent to

care for them” while husband “often times plays into this dynamic by complaining about

not having parenting time to great lengths but then turns down parenting time

opportunities.” The CE’s report indicates that wife felt “the need to be in charge of the

children” because of her concern about husband’s past conduct and the impact of that

conduct on his ability to care for the children. The CE based her opinion on wife’s

actions during the first five months of the parties’ separation, before they implemented a

parenting plan in March 2013.2 There is no record evidence supporting the district

court’s finding that wife engaged in “significant” gate-keeping activities as of the July

2014 trial date, over one year after the parties agreed to a detailed parenting plan.

       All of the other statutory factors either favored an award of physical custody to

wife or were neutral. Because no other statutory factors support an award of physical

custody to husband, the district court’s custody award must be reversed.

       B. Joint-Custody Factors and Award

       Although the district court’s application of Minn. Stat. § 518.17, subd. 1, is

erroneous, requiring reversal and remand, we nevertheless review the district court’s

analysis of subdivision 2 of the statute concerning joint custody to assist the district court

on remand.

2
  Wife appears to allege that the CE was biased because husband paid the CE for her
testimony and wife did not. However, the district court found the CE’s report and
testimony credible, and we defer to the district court’s credibility determinations. See
Sefkow, 427 N.W.2d at 210 (applying deference to expert evidence).

                                              4
       Under Minn. Stat. § 518.17, subd. 2(b) (2014), the district court must analyze the

joint-custody factors if either party or the court contemplates or seeks joint legal or joint

physical custody. These factors are: (1) the parents’ ability to cooperate in rearing their

child; (2) methods for resolving parenting disputes and the parties’ willingness to use

them; (3) whether it would be detrimental to the child to give one parent sole authority;

and (4) whether domestic abuse, as defined under Minn. Stat. § 518B.01 (2014), has

occurred between the parents. Id. “The court shall use a rebuttable presumption that

upon request of either or both parties, joint legal custody is in the best interests of the

child.” Id. “There is neither a statutory presumption disfavoring joint physical custody,

nor is there a preference against joint physical custody if the district court finds that it is

in the best interest of the child and the four joint custody factors support such a

determination.” Schallinger v. Schallinger, 699 N.W.2d 15, 19 (Minn. App. 2005),

review denied (Minn. Sept. 28, 2005).

       The district court recited that husband “requested an award of joint legal and

physical custody.” This is wrong. Each party requested sole legal and sole physical

custody of both children. In fact, husband expressly preferred that wife be awarded sole

custody of the children if he were not awarded sole custody because he “had a hard time

envisioning how” a joint custody arrangement could work. Therefore, the rebuttable

presumption that joint legal custody is in the children’s best interests does not apply.

Minn. Stat. § 518.17, subd. 2. The CE’s report recommended that the parties share legal

custody, but also recommended that wife have sole physical custody and that wife’s

home be the primary residence for the children. The district court adopted none of the


                                              5
parties’ proposals, and instead awarded the parties joint legal and joint physical custody.

In this, the district court erred.

Ability of the parties to cooperate

       In concluding that this factor weighed in favor of awarding joint legal and joint

physical custody, the district court found that while the parties “currently do not have the

disposition to work together and be in frequent contact. . . . [Husband] strongly wishes to

cooperate and avoid conflict.” The district court based this finding on its determination

that husband’s willingness to relinquish custodial rights to avoid conflict suggested that

the parties would “inevitably move into a less combative relationship, [and] with outside

assistance, the parties will be able to cooperate in the rearing of their children.” But the

district court did not adequately explain how the parents’ agreement that joint custody

would not be workable because they cannot cooperate is evidence that their level of

cooperation warrants shared legal or physical custody.

       At the hearing on post-trial motions, the district court itself acknowledged:

               The [parties] clearly hate each other. [The parties] can’t
               resolve even the slightest simplest issues . . . this divorce was
               one of the most hotly contested dysfunctional proceedings
               I’ve held in 15 years. With very little ability to do anything
               with each other. . . . I’m profoundly disappointed at the
               absolute lack of cooperation between both of [the parties] . . .
               what is scary is you’re so engrained in your anger and
               frustrations and your bitterness and your hatred for each
               other, you don’t see what you are doing to those children.

The district court warned the parties that their level of dysfunction was harming their

children, and that it could only “hope” the parties could set aside their issues and act in




                                              6
the children’s best interests. And yet, the district court did not amend its finding on this

factor. This is clear error.

Methods for resolving disputes and willingness to use them

       The district court concluded that the parties’ expressed “willingness to use the

services of a Parenting Time Expeditor to resolve issues that arise in the rearing of the

children” makes this factor weigh in favor of awarding joint legal and joint physical

custody.

       The district court initially appointed a parenting consultant in its September 18,

2014 judgment and decree. However, at the post-trial motion hearing, the district court

expressly found that wife had not agreed to the appointment of a parenting consultant,

and utilized its statutory authority to appoint a PTE instead. Instead of revising its order

to reflect the amended findings concerning the appointment, the district court appears to

have simply inserted the words “parenting time expeditor” in the place of “parenting

consultant.” This is clear error.

       The parties did not agree to the appointment of a PTE, nor did the CE recommend

one. Moreover, and compounding the error, the district court order purports to grant the

PTE authority not permitted by statute.

       A PTE is authorized “to resolve parenting time disputes by enforcing, interpreting,

clarifying, and addressing circumstances not specifically addressed by an existing

parenting time order and, if appropriate, to make a determination as to whether the

existing parenting time order has been violated.” Minn. Stat. § 518.1751, subd. 1b(a)

(2014).    A “parenting time dispute” means “a disagreement among parties about


                                             7
parenting time with a child,” such as “a dispute about an anticipated denial of future

scheduled parenting time,” “a claim by a parent that the other parent is not spending time

with a child,” and “a claim by a parent that the other parent is denying or interfering with

parenting time.” Id., subd. 1b(b). “Appointment of a parenting time expeditor must be

conducted following the statutory procedures set out in Minn. Stat. § 518.1751.” Braith

v. Fischer, 632 N.W.2d 716, 718 (Minn. App. 2001), review denied (Minn. Oct. 24,

2001).

         The district court authorized the PTE to “resolve all issues related to custody,

parenting time, child support, and medical support.” But the PTE statute clearly limits a

PTE’s role to resolving parenting-time disputes; it does not suggest any role for a PTE in

custody, child support, or medical support decisions. See Minn. Stat. § 518.1751, subd.

1b(a); cf. Minn. Stat. § 518.167 (2014) (providing for appointment of custody

investigators); Minn. Stat. § 518A.39, subds. 1, 8 (establishing that authority to modify

child or medical support remains with the court). The statute prohibits a PTE decision

“that is inconsistent with an existing parenting time order.” Minn. Stat. § 518.1751, subd.

3(c) (2014). The district court erred by authorizing the PTE to “resolve all issues related

to custody, parenting time, child support, and medical support.”

         The district court’s findings concerning this factor, and its legal error in

authorizing a PTE to act beyond statutory powers, render its conclusion concerning this

factor without legal or factual support.




                                             8
Detrimental to grant one parent sole authority

       The district court found that the CE’s testimony concerning neither parent being

the better parent was credible and that “[f]or this reason, the Court finds that it would be

detrimental to the children if one parent were to have sole authority over the upbringing

of the children.” But in Wopata v. Wopata, we reversed a joint custody decision after

reviewing the statutory custody factors because “the fact that appellant and respondent

are equally qualified to raise the children does not mean that they are qualified to raise

them jointly.” 498 N.W.2d 478, 483 (Minn. App. 1993). The district court clearly erred

in its findings concerning this factor.

Domestic abuse

       The district court determined that domestic abuse was not an issue in this

dissolution, a finding not challenged on appeal.

       In sum, the district court’s factual findings concerning its grant of joint legal and

joint physical custody are clearly erroneous, and its resulting legal conclusions are

therefore unsupported. We reverse and remand the custody determination for further

proceedings as the district court deems appropriate.

II.    Parenting Time

       Wife argues that the district court erred in establishing a parenting-time schedule

that separates the children from one another most of the time without making adequate

findings to support that determination.

       The issue of parenting time is “governed by the best interests of the child.” In re

Welfare of B.K.P., 662 N.W.2d 913, 916 (Minn. App. 2003). District courts have broad


                                             9
discretion in deciding parenting-time questions. Olson v. Olson, 534 N.W.2d 547, 550

(Minn. 1995). A district court abuses that discretion when it improperly applies the law

or makes findings of fact that are not supported by the evidence. Pikula, 374 N.W.2d at

710. Minnesota courts have repeatedly recognized that it is “unfortunate” to separate

children, and such separations are “carefully scrutinized.” See Schultz v. Schultz, 266

Minn. 205, 208, 123 N.W.2d 118, 121 (1963) (stating that it was “unfortunate that the

children are not living together under one roof with either parent”); Rinker v. Rinker, 358

N.W.2d 165, 168 (Minn. App. 1984) (discussing split-custody decisions).

      Here, the district court awarded husband parenting time with son every other week

beginning on Sundays at 6:00 p.m. Husband was also awarded parenting time with

daughter “each and every Wednesday evening” from 5:00 p.m. until 8:00 p.m. and every

other weekend from Friday at 5:00 p.m. until Sunday at 6:00 p.m. However, the district

court also ordered that “[t]he week [husband] is conducting parenting time with [son] will

always be the week opposite the week he is conducting parenting time with [daughter],

such [that] in any week [husband] has only one child for parenting time.”3 Therefore, the

district court’s order only allows the children to spend time together approximately four

weekdays during every two-week period.

3
  In addition to the other problems with this parenting-time schedule, it may be
impossible for the parties to comply with the schedule as ordered by the district court.
Husband will have parenting time with daughter on the Wednesday evenings that son is
with husband and during his scheduled holidays designated for the children to be with
husband. This issue was raised at the post-trial motion hearing, and the district court
orally granted husband’s motion to strike this paragraph as “meaningless” towards the
end of the hearing. However, the district court’s written order denies husband’s motion
to amend the paragraph and leaves it unchanged. Wife does not address this issue on
appeal, but we note the problem so that the district court may appropriately address it on
remand.

                                            10
       The district court’s order does not express why this schedule is in the children’s

best interests, and it misinterprets both husband’s parenting-time proposal and the CE’s

support of it. Husband’s parenting plan proposed that the children would be together for

approximately 7.5 out of 14 days until daughter reached the age of three, with the

children’s time together increasing until the children are on the same schedule when

daughter turns five. Wife supported the CE’s proposed parenting-time schedule that

never separated the children. No record evidence supports a plan where the children see

one another only infrequently.

       The district court also made no findings regarding the closeness of the relationship

between the children. See Minn. Stat. § 518.17, subd. 1(a)(5) (listing as a best-interest

factor “the interaction and interrelationship of the child with a parent or parents, siblings,

and any other person who may significantly affect the child’s best interests”) (emphasis

added); Kennedy v. Kennedy, 403 N.W.2d 892, 898 (Minn. App. 1987) (noting that the

district court has “expressly considered the bonding among the children . . .”); see also

Rinker, 358 N.W.2d at 168-69 (reversing because the district court failed to make

findings indicating that it “consider[ed] and evaluate[d] the ‘interaction and

interrelationship’ of the child with his siblings”). The district court’s order does not

explain why the children should spend so little time together, nor does it explain why it

rejected schedules allowing the children to be together far more often than the district

court’s parenting plan. We therefore reverse the district court’s parenting plan and

remand for further proceedings.




                                             11
       Because we reverse and remand the district court’s custody award and parenting

time order, the provision of the decree of dissolution concerning child support and

medical support must also be vacated because they depend on the custody and parenting-

time provisions.

III.   Asset Valuation

       Wife argues that the district reversibly erred in its valuation of husband’s business,

the parties’ bank accounts, and the parties’ 2012 property tax refund. Wife also argues

that the district court erred in denying her claim of a nonmarital interest in the homestead.

       Upon dissolution, “the court shall make a just and equitable division of the marital

property of the parties . . . after making findings regarding the division of the property.”

Minn. Stat. § 518.58, subd. 1 (2014). These findings shall be based on several factors,

including the age, health, employability, needs, occupation, and income of each party. Id.

The court must also “consider the contribution of each in the acquisition, preservation,

depreciation, or appreciation in the amount or value of the marital property, as well as the

contribution of a spouse as a homemaker.” Id. A court must value the marital assets at

(1) the day of the initially scheduled prehearing settlement conference, (2) the parties’

stipulated date, or (3) a date that the court determines if it makes specific findings that

another date of valuation is fair and equitable. Id.

       A district court has broad discretion in dividing property in a marital dissolution

case. Antone v. Antone, 645 N.W.2d 96, 100 (Minn. 2002). An appellate court will

affirm the district court’s “division of property if it had an acceptable basis in fact and

principle even though we might have taken a different approach.” Id. A determination


                                             12
by the district court must be “against logic and the facts on record before this court will

find that the [district] court abused its discretion.” Rutten v. Rutten, 347 N.W.2d 47, 50

(Minn. 1984). The district court’s valuation of an asset is a finding of fact and will “not

be set aside unless clearly erroneous on the record as a whole.” Maurer v. Maurer, 623

N.W.2d 604, 606 (Minn. 2001) (quotation omitted).

       Minn. Stat. § 518.58, subd. 1, provides:

              The court shall value marital assets for purposes of division
              between the parties as of the day of the initially scheduled
              prehearing settlement conference, unless a different date is
              agreed upon by the parties, or unless the court makes specific
              findings that another date of valuation is fair and equitable. If
              there is a substantial change in value of an asset between the
              date of valuation and the final distribution, the court may
              adjust the valuation of that asset as necessary to effect an
              equitable distribution.

       The district court determined that the appropriate valuation date here was the

September 2013 pretrial conference. In the dissolution judgment, however, the district

court relied, without explanation, on husband’s testimony about the value of the business

at the time of the July 2014 trial. The district court also failed, without explanation, to

use the September 2013 valuation date for the parties’ joint TCF checking account,

Ameriprise account, ING savings account, and Spire accounts. Although Minn. Stat.

§ 518.58, subd. 1, permits a district court to use an alternative to the presumptive

valuation date “of the initially scheduled prehearing settlement conference” if it finds

“another date of valuation is fair and equitable,” the district court did not make the

requisite finding here. It did not explain its reasoning for using different valuation dates

for different assets. Therefore, the district court clearly erred.


                                              13
       Wife has additional meritorious arguments concerning the district court’s

conclusion that she dissipated the above-mentioned account funds and the 2012 property

tax refund, and the district court’s denial of her claim of a nonmarital homestead interest.

Because the district court’s other property-division findings are fatally erroneous, we

reverse the entirety of the district court’s division of marital asserts and remand for

further proceedings.

IV.    Spousal Maintenance

       Wife challenges the spousal-maintenance award, arguing that the district court

(1) improperly reduced her reasonable monthly living expenses to $3,000, (2) improperly

found that husband’s monthly living expenses were $3,000, (3) improperly imputed to

her potential income of $18 per hour for full-time employment, and (4) abused its

discretion by awarding her only $400 per month in temporary spousal maintenance.

       Generally, a district court exercises broad discretion in its decisions regarding

spousal maintenance. Erlandson v. Erlandson, 318 N.W.2d 36, 38 (Minn. 1982). We

review the district court’s spousal-maintenance determinations for an abuse of discretion.

Dobrin v. Dobrin, 569 N.W.2d 199, 202 (Minn. 1997). An abuse of discretion occurs

when the district court’s decision is against logic or not supported by the record. Robert

v. Zygmunt, 652 N.W.2d 537, 544 (Minn. App. 2002), review denied (Minn. Dec. 30,

2002). “A district court’s determination of income for maintenance purposes is a finding

of fact and is not set aside unless clearly erroneous.” Peterka v. Peterka, 675 N.W.2d

353, 357 (Minn. App. 2004).




                                            14
       A spousal-maintenance award may be either temporary or permanent, depending

on what the court considers to be just, and considering the relevant factors. Minn. Stat.

§ 518.552, subd. 2 (2014). “Where there is some uncertainty as to the necessity of a

permanent award, the court shall order a permanent award leaving its order open for later

modification.” Id., subd. 3 (2014). “[T]he [district court] must of necessity ‘balance the

equities’ in the light of facts then existing or in the light of facts that will with reasonable

probability exist in the future.” Brugger v. Brugger, 303 Minn. 488, 491, 229 N.W.2d

131, 134 (1975) (quotation marks omitted).

       Factual findings regarding monthly expenses in a spousal-maintenance calculation

“must be upheld unless clearly erroneous.” McCulloch v. McCulloch, 435 N.W.2d 564,

566 (Minn. App. 1989). But “[a] [district] court’s calculation of living expenses must be

supported by the evidence.” Rask v. Rask, 445 N.W.2d 849, 854 (Minn. App. 1989).

“Because maintenance is awarded to meet need, maintenance depends on a showing of

need.” Lyon v. Lyon, 439 N.W.2d 18, 22 (Minn. 1989); see also Lee v. Lee, 775 N.W.2d

631, 642 (Minn. 2009) (stating that the district court awarded wife more maintenance

than she reasonably needed to support herself and instructing the district court on remand

to make findings that support the current award or to make a different award).

       The district court found that (1) wife was currently unable to earn income

sufficient to meet her reasonable needs; (2) wife would be capable of earning $18 per

hour working full-time based on her 2003 employment in the human resources field;

(3) neither party could independently afford to maintain the marital standard of living;

(4) wife was currently under-employed by working approximately 12 hours per week for


                                              15
$11.53 per hour while husband’s business had declined; (5) in light of wife’s need for

retraining and daughter’s young age, it was appropriate to require husband to pay $400

monthly in temporary rehabilitative spousal maintenance; (6) at wife’s age, and with

some retraining, she was capable of returning to full-time employment; (7) husband was

capable of earning a gross income of $4,556 per month and could meet his reasonable

monthly living expenses while paying child support and spousal maintenance.

       Several of the district court’s findings are clearly erroneous. First, there was no

evidence presented concerning wife’s ability to earn $18 per hour in full-time

employment in three years. Wife testified that she had earned $18 per hour before

quitting her employment with an organization for which she had worked for

approximately six years until 2003. The district court implicitly determined that she

cannot earn $18 per hour now, and provides no explanation for how she will improve her

earning capacity in the next three years.

       The district court also failed to make any findings regarding husband’s net income

for spousal maintenance purposes. The district court based its award on its calculation of

husband’s gross income. See Kostelnik v. Kostelnik, 367 N.W.2d 665, 670 (Minn. App.

1985) (“In order to determine ability to pay, the [district] court must make a

determination of the payor spouse’s net or take-home pay.”), review denied (Minn.

July 26, 1985).

       Wife’s claim that the district court erred in determining that her reasonable

monthly expenses total $3,000 also has merit. Wife submitted a detailed budget listing

her necessary monthly living expenses at the time of trial totaling $5,613.73. The district


                                            16
court found that this amount was too high, because wife had initially claimed that her

necessary monthly living expenses were $3,765. The district court determined that the

income necessary to sustain the parties’ standard of living while they were together in

2012 varied between $3,346 and $5,416 per month, and averaged $4,224 per month.

Wife testified that her living expenses at the time of the parties’ separation were $3,765

for herself and $364 for the children, for a total of $4,129. The district court’s order does

not explain how it determined that wife’s reasonable monthly living expenses were

$3,000.

       Similarly, the district court found that husband’s reasonable monthly expenses

were also $3,000, again based on the parties’ marital standard of living.          Husband

submitted a detailed budget listing his necessary monthly living expenses totaling $3,567

not including his payments on debt.        But husband testified that this exhibit was a

summary of his living expenses during the marriage before he left the marital residence.

He testified that his current living expenses are only $200 per month for food and

housing, approximately $200 per month for cigarettes, and approximately $100 per

month for video games. The district court credited husband’s testimony that he pays

$200 per month towards housing costs while living with his girlfriend. The district court

provided no reasoning supporting its determination that husband’s current reasonable

monthly expenses are $3,000.

       Because the district court’s spousal maintenance award is based on several

erroneous and unsupported findings, we reverse that portion of the judgment as well, and

remand for further proceedings.


                                             17
V.      Need-Based Attorney Fees

        Wife argues that the district court should have granted her request for attorney

fees.   Wife did not specify at trial whether her request was based on need or on

respondent’s litigation conduct. On appeal, she challenges only the district court’s denial

of need-based attorney fees.

        We review an award of attorney fees for a clear abuse of discretion. Crosby v.

Crosby, 587 N.W.2d 292, 298 (Minn. App. 1998), review denied (Minn. Feb. 18, 1999).

A district court shall award attorney fees in a dissolution proceeding in an amount

necessary to enable a party to carry on or contest the proceeding if (1) the fees are

necessary for the good faith assertion of the party’s rights in the proceeding, (2) the party

from whom fees are sought has the means to pay them, and (3) the party to whom fees

are awarded does not have means to pay them. Minn. Stat. § 518.14, subd. 1 (2014).

        A district court shall award need-based attorney fees if the statutory conditions are

met. Holmberg v. Holmberg, 588 N.W.2d 720, 727 (Minn. 1999). A conclusory finding

on the statutory factors does not adequately support a fee award. See In re Marriage of

Richards, 472 N.W.2d 162, 166 (Minn. App. 1991) (remanding attorney-fee issue

because court made only “general findings”); see also Haefele v. Haefele, 621 N.W.2d

758, 767 (Minn. App. 2001) (“The district court did not make findings sufficient to show

what combination of need [supports] the entire award.             This precludes effective

review.”), review denied (Minn. Feb. 21, 2001). But a lack of specific findings on the

statutory factors for a need-based fee award “is not fatal to an award where review of the

order ‘reasonably implies’ that the district court considered the relevant factors and where


                                             18
the district court ‘was familiar with the history of the case’ and ‘had access to the parties’

financial records.’”     Geske v. Marcolina, 624 N.W.2d 813, 817 (Minn. App. 2001)

(quoting Gully v. Gully, 599 N.W.2d 814, 825-26 (Minn. 1999).

       Wife sought a total award of $15,552.85 in attorney fees. The district court denied

her request and determined that “[n]either party has the ability to pay their own fees or

contribute to the fees incurred by the other.” But, as discussed above concerning spousal

maintenance, the district court clearly erred in finding husband’s reasonable monthly

expenses. The district court’s denial of wife’s request for attorney fees was based, at

least in part, on this error. We therefore reverse and remand for the district court to

reconsider wife’s claim for need-based fees.

       In sum, the district court abused its discretion in awarding the parties joint

physical and joint legal custody, awarding a parenting-time schedule that separates the

children without sufficient findings to support that such a separation is in the children’s

best interest, erred in improperly valuing and allocating the parties’ assets at different

valuation dates, awarding spousal maintenance without sufficient findings, and declining

to make sufficient findings concerning wife’s request for need-based attorney fees.

Based on these errors, the district court’s child support award, its modification of medical

support,   forgiveness     of   child-support    and   spousal-maintenance     arrears,   and

characterization of wife’s use of certain assets as spousal maintenance are also erroneous.

We reverse the amended judgment and decree of dissolution, with the exception of the




                                                19
findings and conclusion relating to dissolution of the marriage relationship, and remand

to the district court for further proceedings consistent with this opinion.4

       Reversed and remanded.




4
  We note that this case will be remanded to a different district court judge on remand.
See In re Conduct of Pendleton, 870 N.W.2d 367, 389 (removing from office the district
court judge presiding over this matter for conduct unrelated to this case). The district
court judge to whom the case is assigned on remand has considerable latitude to revisit
all issues with the exception of dissolution of the marriage relationship.

                                              20